Exhibit 10.1

SECOND AMENDMENT TO LEASE

 

I.

PARTIES AND DATE.

This Second Amendment to Lease (“Amendment”) dated August 12, 2019 is by and
between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”), and ICAD, INC., a California corporation (“Tenant”).

 

II.

RECITALS.

On June 29, 2012, Landlord and Tenant entered into a lease for space in a
building located at 101-115 Nicholson Lane, Suite 100, San Jose, California
(“Premises”), which lease was amended by a First Amendment to Lease dated
September 19, 2016. The foregoing lease, as so amended, is hereinafter referred
to as the “Lease”.

Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent, and to make such other modifications as are set forth in
“III. MODIFICATIONS” next below.

 

III.

MODIFICATIONS.

 

  A.

Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 

  1.

Item 5 is hereby deleted in its entirety and substituted therefor shall be the
following:

 

  “5.

Lease Term: The Term of this Lease shall expire on March 31, 2023.”

 

  2.

Item 6 is hereby amended by adding the following:

 

Months of Term

or Period

   Monthly Rate Per
Rentable Square Foot    Monthly Basic Rent
(rounded to the nearest
dollar)

 

  

 

  

 

4/1/20 to 3/31/21    $2.15    $52,355.00 4/1/21 to 3/31/22    $2.21   
$53,816.00 4/1/22 to 3/31/23    $2.28    $55,520.00

B.        Brokers. Article 18 of the Lease is amended to provide that the
parties recognize the following parties as the brokers who negotiated this
Amendment, and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Newmark Cornish & Carey / Palo Alto (“Tenant’s Broker”)
is the agent of Tenant exclusively. By the execution of this Amendment, each of
Landlord and Tenant hereby acknowledge and confirm (a) receipt of a copy of a
Disclosure Regarding Real Estate Agency Relationship conforming to the
requirements of California Civil Code 2079.16, and (b) the agency relationships
specified herein, which acknowledgement and confirmation is expressly made for
the benefit of Tenant’s Broker. If there is no Tenant’s Broker so identified
herein, then such acknowledgement and confirmation is expressly made for the
benefit of Landlord’s Broker. By the execution of this Amendment, Landlord and
Tenant are executing the confirmation of the agency relationships set forth
herein. The warranty and indemnity provisions of Article 18 of the Lease, as
amended hereby, shall be binding and enforceable in connection with the
negotiation of this Amendment.

C.        Acceptance of Premises. Tenant acknowledges that the lease of the
Premises pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to improvements whatsoever.

 

1



--------------------------------------------------------------------------------

D.        Tenant Improvements. Landlord shall cause its contractor, or, at
Tenant’s option, shall permit Tenant to cause its contractor, to make such
improvements to the Premises as may be specified by Tenant and approved by
Landlord (“Tenant Improvements”) with such Landlord approval not to be
unreasonably withheld, delayed or conditioned. All such improvements shall be
set forth at one time by Tenant as part of a single plan, it being understood
that Landlord shall not be required to undertake multiple jobs. All materials
and finishes utilized in completing the Tenant Improvements shall be Landlord’s
building standard. Should Landlord submit any matter to Tenant for approval,
Tenant shall approve or reasonably disapprove same (with reasons specified)
within 3 business days.

Landlord’s total contribution for the Tenant Improvements shall not exceed
$97,404.00 (“Landlord Contribution”). It is understood that Landlord shall be
entitled to a supervision/administrative fee equal to 5% of the total hard and
soft construction cost, which fee shall be paid from the Landlord Contribution.
Any excess cost shall be borne solely by Tenant and, if Landlord’s contractor
performs the Tenant Improvements, shall be paid to Landlord within 10 days
following Landlord’s billing for such excess cost. If Tenant’s contractor
performs the Tenant Improvements, within 30 days after the completion of the
Tenant Improvements and Landlord’s receipt of copies of all supporting
third-party invoices and other reasonable documentation of the costs, together
with lien releases satisfactory to Landlord, Landlord will pay Tenant reimburse
Tenant an amount equal to the lesser of (a) the cost of such Tenant Improvements
and (b) the Landlord Contribution.

Tenant understands and agrees that any portion of the Landlord Contribution not
utilized by Tenant as part of the single improvement project on or before
June 30, 2021, shall inure to the benefit of Landlord and Tenant shall not be
entitled to any credit or payment or to apply any such savings toward additional
work; provided, however, if there is any unused Landlord Contribution as of
June 30, 2021, and provided that the cost of any Tenant Improvements undertaken
have been paid in full, Landlord shall apply up to $48,702.00 of the unused
Landlord Contribution against the installments of Basic Rent next coming due
under this Lease.

It is understood that the Tenant Improvements shall be done during Tenant’s
occupancy of the Premises. In this regard, Tenant agrees to assume any risk of
injury, loss or damage which may result and that no rental abatement shall
result while the Tenant Improvements are completed in the Premises. Tenant
further agrees that it shall be solely responsible for relocating its office
equipment, furniture and furnishings in the Premises to accommodate such
improvement work.

E.        Right to Extend this Lease. The provisions of Section 1 of Exhibit G
to the Lease, entitled “Right to Extend this Lease,” shall remain in effect
during the Term as extended by this Amendment.

 

IV.

GENERAL.

A.        Effect of Amendment. The Lease shall remain in full force and effect
and unmodified except to the extent that it is modified by this Amendment.

B.        Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

C.        Defined Terms. All words commencing with initial capital letters in
this Amendment and defined in the Lease shall have the same meaning in this
Amendment as in the Lease, unless they are otherwise defined in this Amendment.

D.        Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

2



--------------------------------------------------------------------------------

E.        Counterparts; Digital Signatures. If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment. In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

F.        California Certified Access Specialist Inspection. Pursuant to
California Civil Code § 1938, Landlord hereby states that the Premises have not
undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52(a)(3)). Pursuant to Section 1938 of the California
Civil Code, Landlord hereby provides the following notification to Tenant: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction related
accessibility standards within the premises.” If Tenant requests to perform a
CASp inspection of the Premises, Tenant shall, at its cost, retain a CASp
approved by Landlord (provided that Landlord may designate the CASp, at
Landlord’s option) to perform the inspection of the Premises at a time agreed
upon by the parties. If Tenant requests to perform a CASp inspection of the
Premises, Tenant shall provide Landlord with a copy of any report or certificate
issued by the CASp (the “CASp Report”). Tenant agrees to keep the information in
the CASp Report confidential except as necessary to complete such modifications.

 

3



--------------------------------------------------------------------------------

V.

EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

LANDLORD:

 

THE IRVINE COMPANY LLC,


a Delaware limited liability company

   

ICAD, INC.,


a California corporation

By   /s/ Steven M. Case     By   /s/ Scott Areglado  

Steven M. Case

    Printed Name   Scott Areglado   Executive Vice President     Title   CFO By
  /s/ George I. Meyer     By   /s/ Stacey Stevens   George I. Meyer    
Printed Name   Stacey Stevens   Vice President, Operations     Title   President

 

4